DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0253855 (Tsubono hereinafter) in view of US 2009/0175751 (Nakayoshi hereinafter).
Regarding claim 1, Tsubono teaches a reversible internal gear pump (¶ 5) that discloses  a pump housing which comprises a first fluid port and a second fluid port (Figure 3, Housing 41 with first port 41a1 and second port 41b1), wherein in a first rotational direction, the first fluid port is formed as a fluid outlet and the second fluid port is formed as a fluid inlet, and in a second rotational direction, the first fluid port is formed as a fluid inlet and the second fluid port is formed as a fluid outlet (Inherent of the reversible gear pump shown); an internal gear (2) and 
Tsubono is silent with respect to a first rotary bearing which mounts the internal gear; and a second rotary bearing which mounts the external gear; characterized by a lubricant feed which sets a fluid flow between the fluid ports through the two rotary bearings in both rotational directions.
However, Nakayoshi teaches an internal gear pump that discloses a first rotary bearing which mounts the internal gear (Under the broadest reasonable interpretation, the shaft 3 will serve as the first rotary bearing); and a second rotary bearing which mounts the external gear (Under the broadest reasonable interpretation, the face of 6 will serve as the rotary bearing for the external gear); characterized by a lubricant feed which sets a fluid flow between the fluid ports through the two rotary bearings in both rotational direction (Fluid flow passages seen in Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the internal and external gears of Tsubono with the bearings of Nakayoshi to minimize wearing during operation. 
Regarding claim 2, Tsubono’s modified teachings are described above in claim 1 where the combination of Tsubono and Nakayoshi would further disclose that the lubricant feed comprises at least one channeling structure which exhibits a reduced flow resistance and which is provided in order to specifically guide the fluid along a flow path through the internal gear pump (Passage way through 3 in Figure 4 of Nakayoshi).
Regarding claim 3, Tsubono’s modified teachings are described above in claim 2 where the combination of Tsubono and Nakayoshi would further disclose a base which axially delineates the delivery cells (Portion of 6 below the pockets formed between 4 and 5 of 
Regarding claim 4, Tsubono’s modified teachings are described above in claim 3 where the combination of Tsubono and Nakayoshi would further disclose that the channeling structure in the internal gear (Passage within 3 of Nakayoshi) and the channeling structure in the base (Passage 25 of Nakayoshi) are formed as an axial passage opening (Figure 4 of Nakayoshi). 
Regarding claim 6, Tsubono’s modified teachings are described above in claim 1 where the combination of Tsubono and Nakayoshi would further disclose that the lubricant feed comprises a channeling structure which fluidically connects the first fluid port and the first rotary bearing to each other (Nakayoshi Figure 4, Passage 32) and a channeling structure which fluidically connects the second fluid port and the second rotary bearing (Nakayoshi Passage 25) to each other.
Regarding claim 8, Tsubono’s modified teachings are described above in claim 6 where the combination of Tsubono and Nakayoshi would further disclose that the channeling structure which fluidically connects the first fluid port and the first rotary bearing to each other is arranged in an axial sealing gap which is formed on the internal gear (Figure 4 of Nakayoshi shows the passage in an axial gap and through the passage 3).
Regarding claim 9
Regarding claim 10, Tsubono’s modified teachings are described above in claim 6 where the combination of Tsubono and Nakayoshi further discloses that at least one of the channeling structures is formed as a groove in the pump housing (Passage 32 in Nakayoshi).
Regarding claim 11, Tsubono’s modified teachings are described above in claim 6 where the combination of Tsubono and Nakayoshi further discloses a third rotary bearing, which mounts the external gear (Tsubono ¶ 72-74 details a coating applied to the external surface of the external gear).
Regarding claim 12, Tsubono’s modified teachings are described above in claim 1 where the combination of Tsubono and Nakayoshi further discloses that the pump housing forms an axial sealing gap or an axial gap with the base (Figure 4 of Nakayoshi shows an axial gap between the portion of 6 being the base and the equivalent housing 13). 
Regarding claim 13, Tsubono’s modified teachings are described above in claim 1 where the combination of Tsubono and Nakayoshi further discloses that the lubricant feed comprises a channeling structure which is axially delineated by the base and the pump housing (Passage 32 of Nakayoshi).
Regarding claim 14, Tsubono’s modified teachings are described above in claim 1 where the combination of Tsubono and Nakayoshi would further discloses that the internal gear and/or the external gear is/are formed, at least in regions, from a magnetized material (A portion of the external gear of Nakayoshi is magnetic to interact with the stator).
Regarding claim 15
Regarding claim 17, Tsubono’s modified teachings are described above in claim 1 where the combination of Tsubono and Nakayoshi would further discloses the lubricant feed lacks a channeling structure which fluidically connects the first fluid port and the second rotary bearing to each other (Figure 4 of Nakayoshi does not show a direct connection between 11 and the portion of 6 acting as the bearing) and a channeling structure which fluidically connects the second fluid port and the first rotary bearing to each other (Figure 4 of Nakayoshi does not show any other connection between 10 and 3).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0253855 (Tsubono) in view of US 2009/0175751 (Nakayoshi) in view of US 2004/0261587 (Ernesti hereinafter).
Regarding claim 18, Tsubono’s modified teachings are described above in claim 1 but are silent with respect to the internal gear and/or the external gear is/are formed, at least in regions, from a magnetized plastic.
However, Ernesti teaches a socket wrench that utilizes a gear made out of a magnetized plastic (¶ 39). The resultant combination would be such that the internal and/or external gear is/are made of the magnetized plastic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gear material of Tsubono and Nakayoshi with the magnetized plastic to lessen the weight of the gears while still provided the motive interactions. 

Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 recites that that the base is fixedly connected to the external gear. The current combination of Tsubono and Nakayoshi shows each relative base being free from the external gear and making a modification to read on the claim language would change the operation of the pump in Tsubono is such a manner that the operation could not be maintained. For at least this reason claim 5 is found to be allowable over the prior art.  
Claim 16 recites that that the base is formed integrally to the external gear. The current combination of Tsubono and Nakayoshi shows each relative base being free from the external gear and making a modification to read on the claim language would change the operation of the pump in Tsubono is such a manner that the operation could not be maintained. For at least this reason claim 16 is found to be allowable over the prior art

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.